DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 11 of U.S. Patent No.11,050,498. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the invention recited .
Current Application
Patent 11,050,498
Claim 1: An apparatus to determine volume of switching among television programs, the apparatus comprising: memory including computer readable instructions; and a processor to execute the instructions to at least: examine first viewing data associated with a first measurement time period and second viewing data associated with a second measurement time period to identify a first set of panelists represented in both the first viewing data and the second viewing data; in response to a size of the first set of panelists satisfying both a first threshold and a second threshold, estimate the volume of switching among the television programs from 
.


Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vinson (USPPGPub N 20050157215, referred to as Vinson).
	Regarding claim 1:
An apparatus to determine volume of switching among television programs, the apparatus comprising: 
Vinson teaches memory including computer readable instructions, (Vinson, Fig. 1/ item 102); and    
Vinson teaches a processor to execute the instructions to at least: 
Vinson teaches examine first viewing data associated with a first measurement time period and second viewing data associated with a second measurement time period to identify a first set of panelists represented in both the first viewing data and the second viewing data, (Vinson, estimating data for first measured time period ad pods between 9:03-9:04 pm and the data for the second time period 9:00-9:03 pm,  wherein Fig. 3A and 3B present both data for both time periods, [0047], Figs. 2 and 3A); 
Vinson teaches in response to a size of the first set of panelists satisfying both a first threshold and a second threshold, estimate the volume of switching among the television programs from the first measurement time period to the second measurement time period based on a first subset of the 
Vinson teaches in response to the size of the first set of panelists satisfying the first threshold but not satisfying the second threshold, estimate the volume of switching among the television programs from the first measurement time period to the second measurement time period based on the first subset, the second subset, a third subset of the first viewing data associated with a second set of panelists different from the first set of panelists, and a fourth subset of the second viewing data associated with the second set of panelists, (Vinson, the system 100 identifies the start of an ad pod by identifying when the rate of change of the number of screens exceeds a threshold rate/not satisfying the second threshold wherein the threshold rate is based on a percentage of the tune data and the number of viewers at the start of the presentation period, if the rate of change of the drop (i.e., the slope of the viewership line on the graph) exceeds a predetermined threshold, the system interprets the drop to be caused by an ad pod, [0036], [0039], [0047], Figs. 2, 3A-B, 4).
Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/JIVKA A RABOVIANSKI/        Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 24, 2022